AO 245B (Rev. 05/15/2018) Judgment in a Crimina| Petty Case (Modified) Page 1 of]

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT or CALIFORNIA

 

 

 
   
  

 

 

 

 

United Statcs of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Afcer November l, 1987)
Juan Jose Teodoro-Sanchez CaSe Number: 3118-mj-23U70-’)7/§77

Michael J »/Iessina ':`;" § §§
Defendant ’.s' A::c may £f.‘:l“__i__c:___*._

REGISTRATION No. 81467298 DEC t 0 2015

THE DEFENDANT: CLEH]'\ UCB-:;~T;"';“"";FC“

|X| pleaded guilty to count(g) 1 of Complaint §oo'n»\r::i"i;\i o;si'alci oi- U.\..,… n

 

 

\:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misderneanor) l

|:l The defendant has been found not guilty on count(s)
|:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

|E Assessment: 510 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:l Court recommends defendant be deported/removed With relative, charged in case

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant‘s economic circumstances

l\/Ionday, December 10, 2018
Date of Imposition of Sentence

NORABLE JILL L. BURKHARDT
ITED STATES MAGISTRATE JUDGE

 

 

3:18-mj-23070-BLM

